DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
There does not appear to be any overlapping subject matter requiring a Double Patenting over 15/138,076 at this time.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “said fourth opening is positioned on said second inferior wall of said second body to receive a second screw passed through said first opening at a second angle” (claim 13); and “passing a screw through said third opening in said first vertebral fixation device, through said second vertebral facet joint, and through said fourth opening in said second vertebral fixation device while said second vertebral fixation device is engaged with said second vertebral facet” (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 20 lines 12-15 recites” passing a screw through said third opening in said first vertebral fixation device, through said second vertebral facet joint, and through said fourth opening in said second vertebral fixation device while said second vertebral fixation device is engaged with said second vertebral facet”. A careful review of the Drawings does not appear to illustrate a single screw extending through both first and second vertebral fixation devices. How does this step occur? Appropriate clarification and amendment to clarify this method step is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Preamble of claim 13, appears to both recite dependency to claim 11 and also independent status. This makes the metes and bounds of claim 13 indefinite. Claim is believed to be an independent claim and has been interpreted as such. Please provide the proper clarification and amendment to this claim to clearly overcome this issue.
Claim 13 lines 23-24 recites “said fourth opening is positioned on said second inferior wall of said second body to receive a second screw passed through said first opening at a second angle”. Based on a careful review it appears that claim 13 should instead read “said fourth opening is positioned on said second inferior wall of said second body to receive a second screw passed through said third opening at a second angle”. For purposes of examination, claims 13-19 have been interpreted as such. Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by McKay (US 20070250166).
With respect to claim 1, McKay discloses a vertebral fixation method (see para. 40), comprising coupling a first vertebral fixation device (510) with a first superior facet (20) of a first facet joint (J) (see fig. 19-20 below), wherein said first vertebral fixation device comprises a recess (516, 520, see fig. 17, 21 below) enclosed by a first superior wall (514, see fig. 17, 21 below), a first posterior wall (512, see fig. 17, 21 below), a first inferior wall (514, see fig. 17, 21 below), wherein at least a portion of said first superior facet is positioned within said recess (see fig. 17, 19-21 below, also see para. 40 and particularily note fig. 21 below which illustrates the device placed on the joint), and wherein said first inferior wall is positioned between said first superior facet and a first inferior facet (19) of said first facet joint (see fig. 17, 19-21 below). 

    PNG
    media_image1.png
    386
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    302
    701
    media_image2.png
    Greyscale


With respect to claim 6, McKay teaches a vertebral fixation device (510), comprising a body comprising a superior (514), an inferior (514), a lateral (see fig. 17 below), and a posterior wall (see fig. 17 below), wherein said superior, said inferior, and said posterior walls join to form a recess (516, 520, see fig. 17 below) within said body that is configured to receive a vertebral facet within said recess of said body (see para. 40-43 and fig. 19-21 below), and wherein said lateral wall is positioned over a lateral side of said body and is configured to enclose said recess within said body on only a single lateral side of said body (see fig. 17 below); a first opening (e.g. comparable to 618 in fig. 21 below, see para. 43) through said superior wall of said body; and a second opening (comparable to 618 in fig. 21 below, see para. 43) through said inferior wall of said body, wherein said second opening is positioned on said inferior wall of said body to receive a screw (12) passed through said first opening at a first angle (e.g. the angle is zero, see fig. 21 below for an illustration of this). 

    PNG
    media_image2.png
    302
    701
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    386
    745
    media_image1.png
    Greyscale

As for claim 11, McKay further discloses the vertebral fixation device of claim 6, comprising a coupler (e.g. comparable to threaded portion of 618) on said superior wall configured to couple with a drill guide (note that the drill guide is not positively recited and this coupler is capable of performing this function), and wherein said coupler comprises an indentation (groove between any two of the threads) in said superior wall of said body configured to receive a protrusion on said drill guide (note that the drill guide is not positively recited and this coupler is capable of performing this function). 
As for claim 12, McKay further discloses the vertebral fixation device of claim 6, wherein said inferior wall is configured to be positioned between a superior and inferior facet (see fig. 21 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over McKay (US 20070250166), as applied to claim 1 above, in view of McKay (US 20070250166) and in further view of Hoy (US 7914560).
As for claims 2-5, McKay (embodiment of fig. 17-21, see para. 40-43) further teaches wherein said first vertebral fixation device further comprises a right lateral wall (see fig. 17, 21 above).
McKay (embodiment of fig. 17-21) does not appear to teach the method further comprising coupling a second vertebral fixation device with a second superior facet of a second facet joint, wherein said second vertebral fixation device comprises a recess enclosed by a first superior wall, a second posterior wall, a second inferior wall, wherein at least a portion of said second superior facet is positioned within said recess, and wherein said second inferior wall is positioned between said second superior facet and a second inferior facet of said second facet joint, and fixing a horizontal rod to said first and said second vertebral fixation devices; wherein said horizontal rod is fixed to said first and said second vertebral fixation devices so that a compressive force is applied to a first and second vertebral facet joint by said first and said second vertebral fixation devices; and said second vertebral fixation device further comprises a left lateral wall, wherein said first facet joint is a right facet joint, and said second facet joint is a left facet joint, wherein said right lateral wall contacts said right facet joint and said left lateral wall contacts said left facet joint, wherein said compressive force applied to said first and said second vertebral facet joints comprises application of said compressive force to said right and left lateral walls; wherein said horizontal rod fixes to said first and said second vertebral fixation devices by coupling with a first articulating coupler of said first vertebral fixation device and a second articulating coupler of a said second vertebral fixation device. 
However, McKay (embodiment of fig. 2) teaches the use of two similar vertebral fixation devices (10) (see fig. 2 below) in order to stabilize right and left portions of the spine with respective first and second vertebral fixation devices (see fig. 2 below). 

    PNG
    media_image3.png
    391
    451
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of McKay (embodiment of fig. 17-21) to include a second vertebral fixation device comparable to the first vertebral fixation device, specifically, further comprising coupling a second vertebral fixation device with a second superior facet of a second facet joint, wherein said second vertebral fixation device comprises a recess enclosed by a first superior wall, a second posterior wall, a second inferior wall, wherein at least a portion of said second superior facet is positioned within said recess, and wherein said second inferior wall is positioned between said second superior facet and a second inferior facet of said second facet joint; and said second vertebral fixation device further comprises a left lateral wall, wherein said first facet joint is a right facet joint, and said second facet joint is a left facet joint, wherein said right lateral wall contacts said right facet joint and said left lateral wall contacts said left facet joint, in view of McKay (embodiment of fig. 2), in order to stabilize right and left portions of the spine.
Hoy, also drawn to vertebral fixation methods and devices, teaches fixing a horizontal bar (1210) to first and second respective vertebral fixation devices (1202, 1204) (see fig. 55); wherein said horizontal rod is fixed to said first and said second vertebral fixation devices so that a compressive force is applied to a first and second vertebral facet joint by said first and said second vertebral fixation devices (see col. 31 lines 6-15); and wherein said compressive force applied to said first and said second vertebral facet joints comprises application of said compressive force to said right and left lateral walls (see col. 31 lines 6-15 and note that each vertebral fixation device is wholly compressed to bone); and wherein said horizontal rod fixes to said first and said second vertebral fixation devices by coupling with a first articulating coupler of said first vertebral fixation device and a second articulating coupler of a said second vertebral fixation device (see col. 31 lines 16-32, e.g. clips, clamps) in order to connect left and right (first and second) vertebral fixation devices, thereby stabilizing left and right portions of the spine (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of McKay (embodiment of fig. 17-21), as modified by McKay (embodiment of fig. 2), to include fixing a horizontal rod to said first and said second vertebral fixation devices; wherein said horizontal rod is fixed to said first and said second vertebral fixation devices so that a compressive force is applied to a first and second vertebral facet joint by said first and said second vertebral fixation devices; and wherein said compressive force applied to said first and said second vertebral facet joints comprises application of said compressive force to said right and left lateral walls; and wherein said horizontal rod fixes to said first and said second vertebral fixation devices by coupling with a first articulating coupler of said first vertebral fixation device and a second articulating coupler of a said second vertebral fixation device, in view of Hoy, in order to connect left and right (first and second) vertebral fixation devices, thereby stabilizing left and right portions of the spine.

Claims 7-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over McKay (US 20070250166), as applied to claim 6 above, in view of Laeng et al. (US 20110144694).
As for claims 7-9, McKay does not teach wherein said posterior wall of said body is coupled to a pin configured to couple to an articulating coupler configured to couple to a rod; wherein said pin comprises a spherical shape; wherein said articulating coupler comprises a tulip. 
Laeng teaches a vertebral fixation device (see figs. 1-3 below) wherein said posterior wall (e.g. top wall) of said body (36) is coupled to a pin (52) configured to couple to an articulating coupler (32) configured to couple to a rod (24) (see figs. 1-3 below); wherein said pin comprises a spherical shape (see Laeng fig. 2 above); wherein said articulating coupler comprises a tulip (see Laeng fig. 2 above) in order to provide the desired amount of spinal stabilization across multiple vertebral levels (see para. 52).

    PNG
    media_image4.png
    831
    808
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify McKay wherein said posterior wall of said body is coupled to a pin configured to couple to an articulating coupler configured to couple to a rod; wherein said pin comprises a spherical shape; wherein said articulating coupler comprises a tulip, in view of Laeng, in order to provide the desired amount of spinal stabilization across multiple vertebral levels.
As for claims 13-19, McKay teaches a vertebral fixation system (see para. 40-43), comprising a first body (510) comprising a first superior wall (514), a first inferior wall (514), and a first posterior wall (see fig. 17 below), wherein said first superior wall, said first inferior wall, and said first posterior wall join to form a first recess (516, 520, see fig. 17 below) within said first body that is configured to receive a first vertebral facet within said first recess (note that fig. 21 below shows the first recess containing the first facet) of said first body (see fig. 21 below), and wherein said first lateral wall is positioned over a right lateral side of said first body (see fig. 17 below) wherein said first recess is enclosed by said first superior wall, said first inferior wall, and said first posterior wall along sides of said first recess (see fig. 21 below); a first opening (e.g. comparable to 618, see para. 43 and fig. 21 below) through said first superior wall of said first body; and a second opening (comparable to 618, see fig. 21 below and para. 43) through said first inferior wall of said first body, wherein said second opening is positioned on said first inferior wall of said first body to receive a first screw (12) passed through said first opening at a first angle (the angle is zero- see fig. 21 below and also para. 43).

    PNG
    media_image5.png
    310
    696
    media_image5.png
    Greyscale

McKay does not appear to teach a second body comprising a second superior wall, a second inferior wall, a second lateral wall, and a second posterior wall, wherein said second superior wall, said second inferior wall, said second lateral wall and said first posterior wall join to form a second recess within said second body that is configured to receive a second vertebral facet within said second recess of said second body, wherein said second recess is enclosed by said second superior wall, said second inferior wall, said second lateral wall, and said second posterior wall along four sides of said second recess, a third opening through said second superior wall of said second body; and a fourth opening through said second inferior wall of said second body, wherein said fourth opening is positioned on said second inferior wall of said second body to receive a second screw passed through said third opening at a second angle; and a rod configured to couple said first and said second bodies, and a rod configured to couple said first and said second bodies; wherein said first or said second posterior wall of said first or said second body is coupled to a first or second pin configured to couple to a first or second articulating coupler configured to couple to a rod; wherein said pin a spherical shape; wherein said articulating coupler comprises a tulip; further comprising a coupler on said first and second superior wall configured to couple with a drill guide; wherein said coupler comprises an indentation in said first and second superior wall of said first and second body configured to receive a protrusion on said drill guide; and wherein said first angle was the same as said second angle. 
However, McKay (embodiment of fig. 2) teaches the use of two similar vertebral fixation devices (10) (see fig. 2 below) in order to stabilize right and left portions of the spine with respective first and second vertebral fixation devices (see fig. 2 below). 

    PNG
    media_image3.png
    391
    451
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of McKay (embodiment of fig. 17-21) to include a second vertebral fixation device comparable to the first vertebral fixation device, specifically, further comprising a second superior wall, a second inferior wall, a second lateral wall, and a second posterior wall, wherein said second superior wall, said second inferior wall, said second lateral wall and said first posterior wall join to form a second recess within said second body that is configured to receive a second vertebral facet within said second recess of said second body, wherein said second recess is enclosed by said second superior wall, said second inferior wall, said second lateral wall, and said second posterior wall along four sides of said second recess, a third opening through said second superior wall of said second body; and a fourth opening through said second inferior wall of said second body, wherein said fourth opening is positioned on said second inferior wall of said second body to receive a second screw passed through said third opening at a second angle, in view of McKay (embodiment of fig. 2), in order to stabilize right and left portions of the spine with respective first and second vertebral fixation devices.
Laeng teaches a vertebral fixation device (see figs. 1-3 below) wherein said posterior wall (e.g. top wall) of said body (36) is coupled to a pin (52) configured to couple to an articulating coupler (32) configured to couple to a rod (24) (see figs. 1-3 below); wherein said first or said second posterior wall of said first or said second body is coupled to a first or second pin configured to couple to a first or second articulating coupler configured to couple to a rod (see Laeng figs. 1-3 above); wherein said pin comprises a spherical shape (see Laeng figs. 1-3 above); wherein said articulating coupler comprises a tulip (see Laeng figs. 1-3 above); further comprising a coupler (e.g. threads of 618- see McKay fig. 21 above) on said first and second superior wall configured to couple with a drill guide (note that the drill guide is not positively recited); wherein said coupler comprises an indentation (e.g. any of the groves between the threads) in said first and second superior wall of said first and second body configured to receive a protrusion on said drill guide (note that the drill guide is not positively recited); wherein said first angle was the same as said second angle (see McKay fig. 21 above);  in order to provide the desired amount of spinal stabilization across multiple vertebral levels (see para. 52).

    PNG
    media_image4.png
    831
    808
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify McKay (embodiment of fig. 17-21), as modified by McKay (embodiment of fig. 2), wherein said first or said second posterior wall of said first or said second body is coupled to a first or second pin configured to couple to a first or second articulating coupler configured to couple to a rod; wherein said pin a spherical shape; wherein said articulating coupler comprises a tulip; further comprising a coupler on said first and second superior wall configured to couple with a drill guide; wherein said coupler comprises an indentation in said first and second superior wall of said first and second body configured to receive a protrusion on said drill guide; and wherein said first angle was the same as said second angle, in view of Laeng, in order to provide the desired amount of spinal stabilization across multiple vertebral levels.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McKay (US 20070250166), as applied to claim 6 above, in view of Lewis (US 7011659).
As for claim 10, McKay does not teach the vertebral fixation device further comprising a third opening through said inferior wall of said body, wherein said third opening is positioned on said inferior wall of said body to receive a rod or a screw passed through said first opening at a second angle.
Lewis, also drawn to vertebral stabilization devices, teaches several openings (e.g. either of 530, 556) through an inferior wall of a body that receive a bone screw (16) inserted through (see fig. 6e below), specifically, a third opening (one of 530 and 556) through said inferior wall of said body, wherein said third opening is positioned on said inferior wall of said body to receive a rod or a screw passed through said first opening at a second angle (see fig. 6e below) in order to allow a surgeon the ability to adjust the placement of the screw based on patient anatomy or procedure requirements.

    PNG
    media_image6.png
    502
    508
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify McKay wherein the vertebral fixation device further comprises a third opening through said inferior wall of said body, wherein said third opening is positioned on said inferior wall of said body to receive a rod or a screw passed through said first opening at a second angle, in view of Lewis, in order to allow a surgeon the ability to adjust the placement of the screw based on patient anatomy or procedure requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571)272-3402.  The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773